           Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
 LIGHTBOX VENTURES, LLC,                            No. 16-cv-02379 (DLC)
          Plaintiff,
      v.
 3RD HOME LIMITED and WADE
 SHEALY,
          Defendants.
 3RD HOME LIMITED and WADE
 SHEALY,
          Third-Party Plaintiffs,
      v.
 ANDREW ELLNER,
          Third-Party Defendant.
 LIGHTBOX VENTURES, LLC, and
 ANDREW ELLNER,
             Third Party Plaintiffs,
      v.
 SCAROLA ZUBATOV SCHAFFZIN
 PLLC, and BREM MOLDOVSKY LLC,
             Third Party Defendants.

          CERTIFICATION OF JONATHAN R. MILLER, ESQ. REGARDING
         THE SCAROLA AND MOLDOVSKY FIRMS’ COMPETING ALLEGED
                            ATTORNEY’S LIENS

         I, Jonathan R. Miller, Esq., being of full age, hereby certify as follows:

         1.        I am an attorney admitted to practice law before this Court, and counsel for

Lightbox Ventures, LLC (“Lightbox”) and Andrew Ellner in this matter.

         2.        I make this certification based on my personal knowledge and/or my review

and familiarity with my clients’ files and the case docket.


Mr. Scarola’s false accusations of “slander”

         3.        In his August 30, 2018 affidavit, Attorney Scarola purports that he is the

victim of pervasive “slanderous and offensive ad hominem” attacks, particularly where the



 Cert Of Counsel                                 -1-                                    v.181012.2037
              Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 2 of 17



Lightbox Parties allege that “[t]he Scarola Firm is no stranger to fee disputes with its

clients” and that, out of all the New York e-filed matters in which Mr. Scarola has appeared

as attorney of record, fully 23.33% are matters arising from fee disputes between his firm

and its former clients. See Scarola Aff. at ¶ 2; cf. Compl. at ¶ 57 & Exh. 3.

            4.        Of course, as any experienced attorney should know, the laws of slander do

not apply to statements made in litigation, which are privileged, nor do they apply to

statements that are true.

            5.        In support thereof, attached as Exhibits 1-6 are the relevant publicly filed

pleadings from each of these prior fee disputes (i.e., limited to those filed electronically in

New York Supreme Court, but not including federal court actions or fee arbitrations, if

any), in addition to the current one. All seven of these matters were filed in the last six years

— amounting to 35% (7/20) of the New York Supreme Court matters (from 2013 forward) in

which Mr. Scarola appeared as attorney of record.

            6.        I know of no other law firm as frequently involved in litigated fee disputes

with former clients. I, myself, have never been a party in litigated, arbitrated or mediated fee

disputes with former clients.1 So, to say that the Scarola Firm is “no stranger” to such

disputes is accurate, if not an understatement. In fact, based on Mr. Scarola’s New York

Supreme Court appearances, litigating fee disputes with his firm’s former clients appears to

be one of his primary areas of litigation practice.




1
    As a creditor, I once filed an uncontested proof of claim in a former client’s bankruptcy proceeding.




    Cert Of Counsel                                  -2-                                     v.181012.2037
              Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 3 of 17



The Scarola Firm’s use of unlawful retainer provisions

            7.        The Scarola Firm’s retainer letter (the “Scarola Agreement”)2 contains at least

two unlawful provisions. The first (“Collection Costs”) is a provision purporting to entitle

the Scarola Firm to non-mutual fee shifting in the event of a fee dispute, which is unlawful

and unenforceable. See Shukla v. Sharma, 586 Fed. Appx. 752, 754-55 (2d Cir. 2014); Ween v.

Dow, 35 A.D.3d 58, 63-64 (1st Dept. 2006). The second (“Time Limitation on Malpractice

Claims”) is a purported restriction on legal malpractice claims in gross violation of Rule

1.8(h) of the New York Rules of Professional Conduct.

            8.        Moreover, it appears that the Scarola Firm has been using these unethical,

unlawful and unenforceable retainer provisions with clients for almost a decade. As evidence

thereof, attached as Exhibit 7 is a copy of a December 23, 2009 retainer agreement between

the Scarola Firm and its former client, which I obtained from the New York Supreme

Court’s website. See Ducker et al. v. Scarola Malone & Zubatov LLP, No. 651439/2013 (Sup.

Ct., County of New York). While I cannot authenticate this document myself, attached as

Exhibit 8 is the former client’s sworn affidavit, which does. Also, attached as Exhibit 9 is a

copy of Mr. Scarola’s March 11, 2016 email to Mr. Ellner, purporting that the Scarola

Agreement is his firm’s “standard firm retainer agreement” — establishing that the Scarola

Firm has been routinely using unethical and unlawful retainer provisions, including

unlawful non-mutual fee-shifting in the event of a fee dispute and also the unlawful

restriction on a client’s right to sue for legal malpractice, for many years and with

presumably with all its clients.




2
    Cf. Ellner Cert., Exh. 5.




    Cert Of Counsel                                 -3-                                   v.181012.2037
              Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 4 of 17



            9.        I express no opinion whether these matters warrant attorney discipline per se.

However, I respectfully submit that the Court should consider the Scarola Firm’s apparently

routine use of unlawful retainer provisions when adjudging the firm’s equitable rights under

New York Judiciary Law § 475 and/or in quantum meruit.


The Scarola Firm’s prior manipulative behavior before this Court

            10.       In considering the credibility and persuasiveness of the parties’ respective

submissions in this matter, I believe that the Court may also consider the Court’s firsthand

familiarity with each law firm’s performance.

            11.       In the context of the Scarola Firm’s credibility and persuasiveness, I

respectfully direct the Court’s attention to the matter of Scarola Ellis LLP v. Skyworks Ventures,

Inc., 09-cv-10003, 2010 U.S. Dist. LEXIS 90721 (S.D.N.Y. Sep. 1, 2010) (Cote, J.), a copy of

which is attached as Exhibit 10.

            12.       In that matter, the Scarola Firm3 sued a former client (“Ventures”) and

another entity (“Interactive”) for unpaid legal fees after having already been paid over

$900,000.00. Id. at *2-3. The second defendant, Interactive, was not even a party to the

retainer agreement. Id. The Scarola Firm dismissed its initial filing, apparently to prevent the

defendants from asserting counterclaims, and then refiled — but did not attempt to serve —

the identical complaint a few days later, admittedly to preclude the defendants from filing

suit in another jurisdiction. Id. at *3-4.




3
    According to the website of New York’s Department of State, “Scarola Ellis LLP” underwent
    several name changes before becoming “Scarola Zubatov Schaffzin PLLC.” Cf. N.Y. LLC LAW
    § 1006. Indeed, Mr. Scarola confirmed this when I raised the issue several months ago.




    Cert Of Counsel                                  -4-                                    v.181012.2037
           Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 5 of 17



          13.      The Scarola Firm then joined, as creditor, an involuntary bankruptcy

proceeding filed against Interactive (only), and misrepresented to this Court that the

bankruptcy proceeding was against Ventures as well — again, apparently, to stay the Scarola

Firm’s own action and preclude Ventures from filing counterclaims. Id. at *4. The Scarola

Firm then commenced its own involuntary bankruptcy proceeding against Ventures, which

then filed suit against the Scarola Firm in New Jersey state court for, among other things,

overbilling and breach of fiduciary duty. Id. at *4-5. After both involuntary bankruptcy

proceedings were dismissed, the Scarola Firm failed to advise this Court. Id. at *5.

          14.      The bankruptcy court expressly found that the Scarola Firm had filed the

Ventures bankruptcy proceeding as a bad faith litigation tactic in an attempt to force

Ventures into bankruptcy and to preclude it from filing counterclaims against the Scarola

Firm in this Court, and imposed punitive damages against the Scarola Firm. Id. at *5-6.

          15.      Expressing noting the Scarola Firm’s “manipulative behavior,” id at *11, this

Court dismissed the Scarola Firm’s lawsuit in favor of the defendants’ own action. Id.

at *13.


The Scarola Firm’s manipulative behavior in the current dispute

          16.      Confirming the old adage that a leopard cannot change its spots, the Scarola

Firm continues to engage in similar tactics in the current dispute. First, it rushed to file suit

against my clients in state court in March 2017, barely ten days after its representation was

terminated and while the 3rd Home dispute was in active litigation, clearly in order to

establish the state court’s jurisdiction over the fee dispute — but did not file or serve the

actual complaint until April 2017. A copy of the Scarola Firm’s March 17, 2017 summons is

attached as Exhibit 11. Its state court complaint has been filed as ECF #283-8.



 Cert Of Counsel                                 -5-                                   v.181012.2037
              Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 6 of 17



            17.       In January 2018, while my clients’ motion to dismiss the complaint was still

pending,4 the Scarola Firm applied to the state court for a TRO and order to show cause,

asking the state court to prohibit Lightbox from receiving any funds awarded by this Court

until the state court could adjudicate the Scarola Firm’s alleged contractual lien rights.

Copies of the Scarola Firm’s January 4, 2018 proposed order to show cause, and my clients’

January 5, 2018 opposition brief, are attached as Exhibits 12 & 13.

            18.       After lengthy oral argument, that application was dismissed on March 8,

2018. The state court denied the request for a TRO and also declined to issue an order to

show cause for injunctive relief. Copies of the court order and hearing transcript are

attached as Exhibits 14 & 15.

            19.       Among other things, Justice Cohen expressly ruled that the alleged

contractual lien was no more and no less than a reiteration of the Scarola Firm’s statutory

lien under Judiciary Law § 475, see T58:3-19, and further indicated that adjudication of the

Scarola Firm’s statutory lien would be best handled by this Court, see T25:15-31:15,5 and in

any event only after joining the Moldovsky Firm and all other parties in interest in one

proceeding, see T:59:2-13.




4
    The motion is still pending in state court. Oral argument is set to be heard on November 7, 2018
    before a new judge.
5
    Among other things, Justice Cohen observed:
            [T]o do what you want me to do, I have to be persuaded that . . . the Federal Court doesn't
            have authority to enforce your lien, only I do. . . . I deal with charging liens on my cases all
            the time. I've never dealt with a charging lien when I have been asked to enforce a lien on
            someone else's case; never. . . . Is the answer that you come to State Court and you ask a
            State Court Judge to enforce your charging lien on a Federal Court case? Is that the only
            way to do it? Is that the answer for how you do that?




    Cert Of Counsel                                      -6-                                           v.181012.2037
              Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 7 of 17



            20.       Instead of complying with the foregoing and heeding Justice Cohen’s

comments, the Scarola Firm delayed another six months, waiting for the state court matter

to be administratively reassigned to a different judge before filing an amended state court

complaint purporting to seek relief against the Moldovsky Firm. That amended state court

pleading does not comply with New York’s Civil Practice Law and Rules and is subject to

dismissal.6 Moreover, as of the date of this Certification, the Scarola Firm still has not

served the amended complaint and summons on the Moldovsky Firm.


The Scarola Firm had a full opportunity to participate in all prior determinations of its reasonable
legal fees in this matter.

            21.       Lightbox respectfully submits that the Scarola Firm should be bound by this

Court’s two prior determinations regarding its “reasonable” legal fees. I understand that the

Scarola Firm argues that issue preclusion should not apply to it. On this issue I present the

following information.

            22.       This Court has already reviewed the Scarola Firm’s legal invoices twice. In

January 2018, the Court awarded Lightbox its reasonable expenses incurred in connection

with the discovery dispute with 3rd Home. Reviewing the Scarola Firm’s submitted invoices,

amounting to $114,715.55, the Court determined that less than 10% is reasonable, and

awarded Lightbox $10,000 on account of the Scarola Firm’s invoices. ECF #172 at 4.

            23.       The Scarola Firm actively supported Lightbox’s fee application, submitting

supporting affidavits from Mr. Scarola and Mr. Zubatov. ECF #163, #174. Both attorneys



6
    My clients will file an appropriate motion by or before the CPLR pleading deadline. Mr. Scarola
    has refused my request for a courtesy extension of time, despite the consent 60-day pleading
    deadline extended to him in this matter.




    Cert Of Counsel                                 -7-                                   v.181012.2037
              Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 8 of 17



asserted that the $114,715.55 invoiced (from August through December 2016)7 was

“reasonable and necessary”. (Hedging their bet somewhat, neither attorney expressed a

position regarding the appropriate fee award.)

            24.       Before that, however, the Scarola Firm had demanded to be paid by Lightbox

for their time in preparing these affidavits and related invoices. (I know this because I was

involved behind the scenes, coordinating with Mr. Moldovsky.) Attached as Exhibit 16 is a

copy of my August 11, 2017 letter to Mr. Scarola, asserting that this Court’s findings as to

his firm’s reasonable fees will have an issue-preclusive effect in state court. The point of this

letter was to persuade the Scarola Firm to actively participate in Lightbox’s fee application,

out of the Firm’s own self-interest in avoiding a finding adverse to its claims.

            25.       Attached as Exhibit 17 is an exchange of emails with Mr. Scarola further

discussing issue preclusion. Attached as Exhibit 18 is my follow-up email to Mr. Scarola

reminding him about issue preclusion and suggesting that his firm actively prepare papers

justifying its fees. I believe that issue preclusion was the motivating factor in the Scarola

Firm’s decision to assist with Lightbox’s December 2017 discovery-related fee application.

            26.       Similarly, in awarding Lightbox contractual fee-shifting, this Court ruled that

the cut-off date for Lightbox’s recovery of reasonable attorney’s fees would be October 28,

2017, the date of the Court’s summary judgment opinion excluding both of Lightbox’s

expert reports as speculative.8 See ECF #233.


7
    See ECF #163-1, 163-2, 164-1, 164-2.
8
    The Court’s decision to set October 28th as the cut-off date implies that since the attorneys for both
    sides were already on notice about the likelihood of a low six-figure damages award (not including
    speculative future lost profits), a reasonable attorney would not have accrued time and fees
    disproportionately in excess of Lightbox’s likely monetary recovery, certainly not after both expert
    reports were excluded. Nevertheless, the Scarola Firm generated another $130,000 in invoices in a




    Cert Of Counsel                                 -8-                                       v.181012.2037
              Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 9 of 17



            27.       Since Mr. Moldovsky had withdrawn his appearance by then, as Lightbox’s

prospective replacement counsel I sent Mr. Scarola an email conveying Lightbox’s proposal

to assign its right to a fee award to the Scarola Firm. Had the Scarola Firm accepted this

proposal, Mr. Scarola and Mr. Zubatov would have had free rein to prepare submissions and

oral argument advocating for as high a fee award as could reasonably be supported.

            28.       That April 16, 2018 email further stated that, absent an agreed-upon

assignment, the parties would be left with two alternatives: either Lightbox would prepare a

fee application with sworn statements from Mr. Scarola and/or Mr. Zubatov regarding the

reasonableness of their invoices, or Lightbox would prepare its fee application without input

from the Scarola Firm.

            29.       In response to Lightbox’s offer of an assignment of rights that would have

provided the Scarola Firm standing to pursue a fee application as it deemed best, Mr.

Scarola declined.

            30.       Exhibit 19 is an exchange of emails with Mr. Scarola discussing the aforesaid

proposed assignment of rights and his rejection of this proposal.9

            31.       Immediately thereafter, I invited the Scarola Firm to prepare affidavits

justifying their invoices as “reasonable.” I tried to work with Mr. Scarola in good faith, and

we each prepared and revised various versions of a draft affidavit. After numerous attempts,

Mr. Scarola and I were unable to devise a mutually acceptable document, mainly because he

refused to assert under oath, without various preambles, qualifiers and conditions, that the


    bit more than two months, and the Moldovsky Firm purports to have incurred another $520,000 or
    so in billable hours, at least according to the sixth version of its “final” invoice. See Ellner Cert. at
    ¶¶ 20, 105-106 & Exh. 46.
9
    In conformance with Fed. R. Evid. 408, this evidence is offered as proof of the proposed
    assignment per se and not for any prohibited purpose.




    Cert Of Counsel                                   -9-                                         v.181012.2037
           Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 10 of 17



invoices were “reasonable”. Attached as Exhibit 20 is an exchange of emails with Mr.

Scarola on this issue, showing his firm’s full participation in the process.

           32.     Mr. Scarola’s adamant refusal to provide a sworn statement that his firm’s

legal fees were reasonable — without ifs, ands or buts — should be taken as an implied

admission that the legal fees were not reasonable, not within the meaning of N.Y.

RPC 1.5(a)10, not for purposes of determining the lodestar,11 and not otherwise.

           33.     After Mr. Scarola and I were unable to agree on a mutually acceptable

submission from his firm, I proceeded with “Plan C” and filed a fee application that

included all of the Scarola Firm’s invoiced fees up to the October 28, 2016 cut-off date, but

without Mr. Scarola’s sworn statement as to reasonableness. See ECF #238.

           34.     On May 10, 2018, while Lightbox’s fee application was pending before the

Court, I suggested and invited Mr. Scarola to intervene. Had the Scarola Firm done so, it

would have been able to fully articulate its factual and legal arguments regarding the

reasonableness of its invoices. However, the Scarola Firm once again waived the

opportunity to fully participate and to justify its fees. A copy of those May 10th emails are

attached as Exhibit 21. On May 15, 2018, I followed up yet again with Mr. Scarola, sending

him a copy of 3rd Home’s opposition to Lightbox’s fee application, but Mr. Scarola




10
      RPC 1.5(a) states, “A lawyer shall not make an agreement for, charge, or collect an excessive or
     illegal fee or expense.” As a matter of simple logic, Mr. Scarola cannot refuse to swear that his
     firm’s legal invoices were not excessive, and then turn around later and claim that they were
     reasonable.
11
      In calculating attorney's fees under the lodestar method, a district court multiplies a reasonable
     hourly rate by the reasonable number of hours required by the case, which creates a presumptively
     reasonable fee. See, e.g., Stanczyk v. City of New York, 752 F.3d 273, 284-85 (2d Cir. 2014) (reducing
     the fees awarded in light of the attorneys’ “poor performance”).




 Cert Of Counsel                                    - 10 -                                      v.181012.2037
          Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 11 of 17



continued to sit on the sidelines instead of using the various opportunities offered to him to

justify his firm’s invoices in this matter.


The Moldovsky Firm is a citizen of Pennsylvania for purposes of diversity.

         35.       In response to concerns raised by the Scarola Firm regarding a supposed lack

of diversity between the interpleader claimants, i.e. between the Scarola and Moldovsky

Firms, cf. 28 U.S.C. § 2201, I state the following.

         36.       The Moldovsky Firm is headquartered in Mr. Moldovsky’s home in

Washington Crossing, Pennsylvania. I have visited there on certain social occasions, when

Mr. Moldovsky showed me his office layout. It is my understanding that Mr. Moldovsky

works out of his home almost exclusively, as does his office manager, and that his paralegal

divides her time between his home office and working from her home nearby, also in

Pennsylvania.

         37.       While Mr. Moldovsky also maintains addresses in Philadelphia, Princeton

and New York City, to the best of my knowledge these are all virtual offices through the

Regus company. I know this because he told me.

         38.       In light of the foregoing, it is my understanding that the Moldovsky Firm is a

citizen of Pennsylvania for purposes of diversity. See OneWest Bank, NA v. Melina, 827 F.3d

214, 218 (2d Cir. 2016) (“A corporation’s principal place of business under § 1332 is ‘the

place where a corporation’s officers direct, control, and coordinate the corporation’s

activities’ . . . , i.e., the ‘nerve center.’” (quoting Hertz Corp. v. Friend, 559 U.S. 77, 92-93

(2010))).




 Cert Of Counsel                                - 11 -                                     v.181012.2037
           Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 12 of 17



The Moldovsky Firm’s use of unlawful retainer provisions

          39.      The Lightbox Parties allege that the Moldovsky Firm’s original retainer letter

contains at least two unlawful provisions. See Compl. at ¶ 91. The first is a provision

purporting to entitle the Moldovsky Firm to non-mutual fee shifting in the event of a fee

dispute, which is unlawful and unenforceable. See Shukla, supra, 586 Fed. Appx. at 754-55;

see also Ween, supra, 35 A.D.3d at 63-64. The second is a provision calling for 18% interest on

any unpaid balance, which interest rate is double than the statutory prejudgment interest

rate in New York.

          40.      I personally brought the unlawful fee-shifting issue to Mr. Moldovsky’s

attention in November 2017, when we were on the same side and discussing unlawful

and/or unethical aspects of the Scarola Firm’s retainer agreement. His response was to try

to poke holes in my legal analysis. Attached as Exhibit 22 is a copy of our email discussion.

          41.      I now understand that Mr. Moldovsky’s flawed response was related to the

fact that his own firm’s retainer agreement contained the same unlawful fee-shifting

provision. Not only that, but his firm’s provision also purports to entitle his firm to an

arbitrary minimum 33.33% surcharge as so-called minimum collection costs:

                   If any outstanding balance remains outstanding in excess of 60
                   days, and certainly if collection effects begin, you agree to be
                   responsible for and to pay all reasonable legal fees, costs and
                   expenses of collection and you agree that such amount shall not be
                   less than 1/3 the balance due.


See Moldovsky Agreement12 at 6.




12
     Cf. Ellner Cert., Exh. 20.




 Cert Of Counsel                                 - 12 -                                 v.181012.2037
          Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 13 of 17



         42.       This provision appears to be unlawful on its face under Shukla and Ween, and

also squarely violates N.Y. RPC 1.5(a) (“A lawyer shall not make an agreement for . . . an

excessive or illegal fee or expense.”).

         43.       Notably, the Moldovsky Firm’s amended retainer letter leaves that unlawful

provision intact — i.e., by failing to delete it — even though Mr. Moldovsky prepared that

amendment shortly after I explained to him that it is unlawful and unethical.


Mr. Moldovsky’s “unclean hands” and related considerations.

         44.       I present the following information as relevant in determining the Moldovsky

Firm’s equitable right, if any, to compensation.

         45.       Mr. Ellner has certified to the circumstances leading up to the Moldovsky

Firm’s abandonment of its clients, i.e. that instead of addressing the substance of Mr.

Ellner’s expressed concerns over the firm’s February 2018 invoice and/or allowing Mr.

Ellner sufficient time to evaluate those concerns, Mr. Moldovsky gave him the bum’s rush,

cut him off, and issued a series of ultimatums, demanding that Lightbox pay $30,000 (later

$25,000) on short notice just to buy a week’s time before the Moldovsky Firm would

proceed with its motion to withdraw. See Ellner Cert. at ¶¶ 107-112.

         46.       Around that same time, i.e. around the beginning of April 2018, Mr.

Moldovsky called me out of the blue, for no apparent purpose but to launch into a tirade

against Mr. Ellner, the gist of which was that Mr. Ellner is a terrible person, that I had no

idea what kind of person he is (even though I have defended the Lightbox Parties in state

court since May 2017), and that he intended to withdraw from representing the Lightbox

Parties in this Court and that I would need to withdraw as well from the state court




 Cert Of Counsel                                - 13 -                                v.181012.2037
           Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 14 of 17



proceeding. I ended the call quickly because I was driving, but also because of Mr.

Moldovsky’s general tone and unethical, over-the-top demands of me.

           47.     As I have certified previously, see ECF #258, It was my understanding that

Mr. Moldovsky was attempting to use me to gain leverage over Mr. Ellner with respect to

their fee dispute. I resented this, considered this to be unethical and improper, and declined

to go along.

           48.     Subsequently, Mr. Moldovsky falsely accused me of disclosing his privileged

and/or confidential information (as my former client in an entirely unrelated Pennsylvania

matter) to Mr. Ellner. This is untrue and, in my view, scandalous. In fact, when Mr. Ellner

occasionally raised concerns about Mr. Moldovsky I demurred and told him I would not

discuss such concerns or get involved, because Mr. Moldovsky was my “friend.”

           49.     On another occasion, Mr. Moldovsky falsely accused me of “undermining”

his law firm and “poaching” his clients — even though it was the Moldovsky Firm itself that

withdrew from this matter, and did so over its clients’ opposition. See ECF #231, 232.

           50.     Attached as Exhibit 23 are a number of emails between Mr. Moldovsky and I

from April 2018 which document his attempt to brow-beat me into abandoning my clients

in state court in order to gain leverage over them with regard to his payment demands. 13

           51.     The Moldovsky Firm’s motion to withdraw was granted April 9th. I entered

my appearance on April 27th. Immediately thereafter, I requested Mr. Moldovsky’s

cooperation in transferring the file to me. Instead of transferring the electronic file


13
      Mr. Moldovsky’s use of sharp tactics in order to try to squeeze additional money from Lightbox
     raises troubling questions about his candor in representing this Court that his motion to withdraw
     was primarily grounded in communication difficulties, and only secondarily by his pecuniary
     interest in a barely past-due invoice. Cf. Compl. at ¶¶ 147-52; Ellner Cert. at ¶¶ 107-113.




 Cert Of Counsel                                   - 14 -                                    v.181012.2037
           Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 15 of 17



immediately, Mr. Moldovsky demanded payment, 1.5 hours paralegal time and 0.5 hours

attorney time, for copying an electronic case file to a USB flash drive — a secretarial task

that might take ten seconds.14 I was eventually able to obtain my clients’ file only after

lengthy back-and-forth with Mr. Moldovsky and only after three weeks had passed. I believe

that Mr. Moldovsky’s actions in this regard were based on pettiness and vindictiveness,

whether to his former clients or to me personally. Attached as Exhibit 24 are copies of

communications documenting Mr. Moldovsky’s petty haggling over this trivial task.

           52.     In parallel to my efforts to obtain a copy of my clients’ file, I made similar

efforts to elicit information from Mr. Moldovsky concerning any lien his firm might assert

against Lightbox’s recovery. Ultimately, Mr. Moldovsky did not provide an intelligible

response, leaving me to assume his firm was asserting lien rights over Lightbox’s full

recovery. Attached as Exhibit 25 are copies of communications documenting those efforts.

           53.     On June 14th, the Court granted Lightbox leave to commence an interpleader

proceeding. Mr. Moldovsky moved to disqualify me just five days later, which motion was

denied on June 26th. Had Mr. Moldovsky succeeded in this meritless ploy and had I been

disqualified, Lightbox would have been left without representation and would have been

unable to proceed with the interpleader. Notwithstanding Mr. Moldovsky’s sharp tactics, his

motion was denied and Lightbox filed its Complaint timely on July 3rd.


The Court’s prior determinations regarding reasonable attorney’s fees in this matter

           54.     For the Court’s convenience, I have summarized below certain information

regarding the Court’s prior fee awards in this matter, which I understand were based on the


14
      The fact that Mr. Moldovsky tried to bill me for two hours of legal time for a ten-second secretarial
     task raises questions about his firm’s time entries and billing practices. Cf. Compl. at ¶ 167.




 Cert Of Counsel                                    - 15 -                                     v.181012.2037
          Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 16 of 17



Court’s review of Lightbox’s prior fee applications in the context of (a) discovery sanctions;

and (b) contractual attorney fee-shifting in favor of the prevailing party.

         55.       Based on my review of Lightbox’s prior submissions to the Court, and taking

into account the applicable period of time encompassed by each such fee application and

the Court’s decision, the following picture emerges:

       fee application   Law Firm  From      to               invoiced       awarded    percent
    final fee award     Scarola   3/11/16 10/28/16          $ 467,622.00   $ 100,000.00  21.4%
    discovery sanctions Scarola   8/22/16 12/30/16          $ 114,755.55    $ 10,000.00    8.7%
    discovery sanctions Moldovsky 3/1/16 11/30/17            $ 69,669.00    $ 10,000.00  14.4%

         56.       As shown above, it is my understanding that, in deciding Lightbox’s fee

applications in this matter, the Court reviewed and considered the vast majority of the

Scarola and Moldovsky Firms’ invoices spanning most of the period that these firms

represented Lightbox in this matter, and that the Court took judicial notice of its own,

firsthand familiarity with the nature of the 3rd Home litigation, the relative complexity (or

lack thereof) of the legal and factual issues in dispute, and any other relevant factors, and

that all this was carefully weighed and accounted for when the Court awarded Lightbox, on

average, less than 15% of the amounts invoiced.


Conclusion

         57.       In light of the equitable considerations and other factors set forth herein and

in Mr. Ellner’s accompanying certification, and pursuant to applicable New York law as set

forth in Lightbox’s memorandum of law, and in light of the money already received by the

Scarola and Moldovsky Firms, I respectfully submit that neither law firm should be awarded

any additional money under their respective liens.




 Cert Of Counsel                                 - 16 -                                  v.181012.2037
         Case 1:16-cv-02379-DLC Document 337 Filed 10/24/18 Page 17 of 17




                                         Respectfully submitted,


Date: October 12, 2018                   /s/ Jonathan R. Miller, Esq.
                                         The Law Firm of Jonathan R. Miller
                                         100 Overlook Drive, 2nd Floor
                                         Princeton, N.J. 08540
                                         Tel. 609-955-1226
                                         Fax. 609-964-1026
                                         Email: jonathan.miller@lawyer.com




Cert Of Counsel                       - 17 -                           v.181012.2037
